Citation Nr: 0121511	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-26 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as being proximately due to 
or the result of smoking cigarettes during active military 
service.

2.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as being proximately due 
to or the result of smoking cigarettes during active military 
service.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1948 to August 1960.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision in which the regional office (RO) granted 
service connection for PTSD and assigned a rating of 10 
percent.  In later rating decisions, the RO assigned a rating 
of 30 percent and, then, 50 percent for PTSD, each effective 
from the date of service connection.  The issue of 
entitlement to a rating higher than 50 percent for PTSD 
remained before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  In the Board's February 11, 2000, decision, 
the Board remanded the issue concerning the rating for PTSD.  
The record now before the Board does not show further 
development of this matter.  Therefore, the Board's February 
2000 remand instructions pertaining to that claim are 
reiterated below.


REMAND

By an Order entered in December 2000, the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court) vacated that part of the Board's February 2000 
decision that denied, as not well grounded, the veteran's 
claims for service connection for arteriosclerotic peripheral 
vascular disease, COPD, and asbestosis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under Section 7 of the Veteran's Claims Assistance Act of 
2000,  when a claim has been denied as not well grounded 
between July 14, 1999 and November 9, 2000, an appellant may 
request or the Secretary of Veterans Affairs, on his own 
motion, may order the claim readjudicated.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

Accordingly, this case is REMANDED for the following:

1.  If the RO has not taken such action 
pursuant to the Board's February 11, 
2000, remand, it should obtain the names 
and addresses of all medical care 
providers who have recently treated the 
veteran for PTSD.  The RO should obtain 
and associate with the claims folder any 
pertinent records that are not currently 
part of the claims folder.

2.  If the RO has not taken such action 
pursuant to the Board's February 11, 
2000, remand, it should afford the 
veteran a psychiatric examination to 
determine the nature and degree of 
disability due to service-connected PTSD.  
The claims folder should be reviewed by 
the examiner.  The examiner should 
comment specifically about which, if any, 
of the symptoms listed in the revised 
general rating formula for mental 
disorders are present.

3.  If the RO has not taken such action 
pursuant to the Board's February 11, 
2000, remand, it should consider whether 
the rating criteria in effect before or 
after November 7, 1996, are more 
favorable to the veteran, and should 
reevaluate the veteran's PTSD using the 
rating criteria that are more favorable 
to him.  

4.  The RO must review the claims file 
and undertake any development which is 
required to assist the appellant in the 
development of his claims.

5.  If the appellant or his 
representative has or can obtain evidence 
that supports his claim, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran has 
disability from arteriosclerotic 
peripheral vascular disease, COPD, and/or 
asbestosis, and that such disability is 
related to a disease or injury he 
incurred in service.  Regarding the 
claims for service connection for 
arteriosclerotic heart peripheral 
vascular and COPD, the veteran should 
submit evidence that such disease is 
either related to his smoking tobacco in 
service, or related to his becoming 
dependent upon nicotine from tobacco use 
during his service and such dependence 
caused his arteriosclerotic peripheral 
vascular disease and/or his COPD.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for 
arteriosclerotic peripheral vascular 
disease, COPD, and asbestosis.  If it has 
not already done so, the RO should 
readjudicate the veteran's claim for a 
higher rating for PTSD.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




